

REVLON CONSUMER PRODUCTS CORPORATION AND SUBSIDIARIES


Execution Version

Exhibit 10.1


THIRD SUPPLEMENTAL INDENTURE

THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
January 14, 2015, among Realistic Roux Professional Products Inc. (the
“Guaranteeing Subsidiary”), a subsidiary of Revlon Consumer Products Corporation
(or its permitted successor), a Delaware corporation (the “Company”), the
Company, the other Guarantors (as defined in the Indenture referred to herein)
and U.S. Bank National Association, as trustee under the Indenture referred to
below (the “Trustee”).
W I T N E S S E T H
WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture dated as of February 8, 2013 (as supplemented from time to time, the
“Indenture”), providing for the issuance of 5.75% Senior Notes due 2021
(together, the “Notes”);
WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Note Obligations on the terms and conditions set
forth herein (the “Guarantee”); and
WHEREAS, pursuant to Section 9.01(iv) of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
1.    CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.
2.    AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Guarantee and in the Indenture including but not limited to
Article 10 thereof.
3.    NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator,
stockholder or controlling person of the Guaranteeing Subsidiary, as such, shall
have any liability for any obligations of the Company or any Guaranteeing
Subsidiary under the Notes, any Guarantees, the Indenture or this Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of the Notes by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. Such waiver may not be effective to
waive liabilities under the federal securities laws and it is the view of the
Commission that such a waiver is against public policy.
4.    NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.
5.    COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.




--------------------------------------------------------------------------------



6.    EFFECT OF HEADINGS. The Section headings herein are for convenience only
and shall not affect the construction hereof.
7.    THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Company.
8.    DESIGNATED SENIOR INDEBTEDNESS. The Guarantee of the Guaranteeing
Subsidiary shall be “Designated Senior Indebtedness” for purposes of the
Existing Senior Subordinated Loan.
[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.
REALISTIC ROUX PROFESSIONAL PRODUCTS INC.
By:
/s/ Michael T. Sheehan    
Name: Michael T. Sheehan
Title: Vice President and Assistant Secretary



BEAUTYGE U.S.A., INC.
ROUX LABORATORIES, INC.
ART & SCIENCE, LTD.
BEAUTYGE BRANDS USA, INC.
CREATIVE NAIL DESIGN, INC.
ROUX PROPERTIES JACKSONVILLE, LLC
By:
/s/ Jack Carrothers    
Name: Jack Carrothers
    Title: Senior Corporate Counsel and Secretary


Signature Page to the Supplemental Indenture



--------------------------------------------------------------------------------



REVLON CONSUMER PRODUCTS CORPORATION


By:
/s/ Michael T. Sheehan    
Name: Michael T. Sheehan

Title: Senior Vice President, Deputy General Counsel and Secretary


ALMAY, INC.
BARI COSMETICS, LTD.
CHARLES REVSON INC.
NORTH AMERICA REVSALE INC.
OPP PRODUCTS, INC.
PPI TWO CORPORATION
REVLON CONSUMER CORP.
REVLON DEVELOPMENT CORP.
REVLON GOVERNMENT SALES, INC.
REVLON INTERNATIONAL CORPORATION
REVLON REAL ESTATE CORPORATION
RIROS CORPORATION
RIROS GROUP INC.
SINFULCOLORS INC.






By:
/s/ Michael T. Sheehan    
Name: Michael T. Sheehan

Title: Vice President and Secretary

Signature Page to the Supplemental Indenture

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as Trustee
By:
/s/ Joshua Hahn    
Authorized Signatory




Signature Page to the Supplemental Indenture